TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00796-CR


John Domingo Perez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 2042564, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

John Domingo Perez seeks to appeal from a judgment of conviction for aggravated
assault.  Sentence was imposed on August 14, 2006.  There was no motion for new trial.  The
deadline for perfecting appeal was therefore September 13, 2006.  Tex. R. App. P. 26.2(a)(1).  The
pro se notice of appeal was filed on December 21, 2006.  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   January 11, 2007
Do Not Publish